Case 7:21-mc-00096 Document 1-3 Filed on 06/11/21 in TXSD Page 1 of 3




                   Exhibit 3
    Case 7:21-mc-00096 Document 1-3 Filed on 06/11/21 in TXSD Page 2 of 3


From:              Hegyi, Bruce R
To:                "brian.warren@utrgv.edu"
Cc:                Min Y Choi (MChoi@NCUA.GOV); Janell Portare (JPortare@NCUA.GOV)
Subject:           RE: Edinburg Teachers Credit Union/Subpoena Duces Tecum
Date:              Monday, May 10, 2021 2:27:00 PM


Mr. Warren:

I strongly suggest that you consult with an attorney to advise you of your obligations, and to assist
you, in assembling an adequate response. As is readily discernable, the subpoena duces tecum
requires you to produce document substantially beyond those that you “left at Edinburg Teachers
Credit Union.” As such, your response (below) is neither adequate nor complete. Moreover, we are
aware (without limitation) that you have engaged in responsive communications with others outside
of the credit union and we are aware that you and Mr. Moats were engaged in a personal financial
relationship.

Therefore, we again urge you to consult with an attorney and to adequately respond to the
subpoena duces tecum.

If we do not hear further shortly from you, or your attorney, we will pursue the filing of a legal action
in federal court against you to compel an adequate response to the subpoena duces tecum.



Bruce R. Hegyi
Trial Attorney
Office of General Counsel
National Credit Union Administration
1775 Duke Street, 6th Floor
Alexandria, VA 22314
(703) 518-6557 (office)
(703) 536-4774 (cell)
bhegyi@ncua.gov




From: brian.warren@utrgv.edu <brian.warren@utrgv.edu>
Sent: Monday, May 10, 2021 1:45 PM
To: Hegyi, Bruce R <BHEGYI@NCUA.GOV>
Subject: RE: Edinburg Teachers Credit Union/Subpoena Duces Tecum

                                  This message was sent securely using Zix®

I am in receipt of the adminstrative subpoena duces tecum.
I have no documents to submit. All paperwork was left at Edinburg Teachers Credit Union.

B. Warren
    Case 7:21-mc-00096 Document 1-3 Filed on 06/11/21 in TXSD Page 3 of 3


--- Originally sent by bhegyi@ncua.gov on May 10, 2021 11:34 AM ---

                              This message was sent securely using Zix Corp.




Mr. Warren:

I apologize for sending this email to you at our work email address. However, apparently, the
Edinburg Teachers Credit Union was never provided with a personal email address for you. On
April 22, 2021, you were served with an administrative subpoena duces tecum. (Copy attached.)
 Your responsive documents were due on May 6, 2021. If you have an attorney who is
representing you in connection with this subpoena duces tecum, please (1) forward this email to
your attorney, and (2) provide me with his or her name and contact information; and I will
communicate with your attorney.

If you do not have an attorney who is representing you in connection with this subpoena duces
tecum, in order to avoid the necessity of filing of a lawsuit in federal court to enforce this
subpoena against you, please advise us when you will be producing the documents responsive to
the subpoena
duces tecum .


Bruce R. Hegyi
Trial Attorney
Office of General Counsel
National Credit Union Administration
1775 Duke Street, 6th Floor
Alexandria, VA 22314
(703) 518-6557 (office)
(703) 536-4774 (cell)
bhegyi@ncua.gov




-------------------------------------------------------------------------
This message was secured by Zix Corp (R) .




This message was secured by Zix®.
